DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 8 and 10-18 are pending in the application.  Claims 1-7 and 9 have been cancelled.
Amendments to the claims 8 and 11, filed on 21 December 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 21 December 2021, regarding the claim objection made of record, have been fully considered and are deemed persuasive.  The objection has been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 21 December 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Paradies on 19 January 2022.
The application has been amended as follows: 
Please replace claim 10 in its entirety as re-written below.
10. (Currently Amended) A house wrap comprising: 
a membrane having a beginning, an end, a first side extending between the beginning and the end, and a second side, opposite of the first side, the second side extending between the beginning and the end, and the beginning, the first side, the end and the second side defining a perimeter, the perimeter defining a surface area of the membrane, and the surface area of the membrane comprises a top surface and a bottom surface, opposite of the top surface; and 
entirely disposed above the top surface of the membrane, a pattern of a plurality of wavy, intersecting and raised polymer strands adhered to the top surface of the membrane and raised above the top surface of the membrane, each of the plurality of wavy, intersecting and raised polymer strands comprising a polymer strand extending between the first side of the membrane and the second side of the membrane, at a first angle, such that an initial portion of the polymer strand nearest to the first side of the 

Allowable Subject Matter
Claims 8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Weston et al. (US 2009/0075033 A1):  The indicated prior art, while providing for --a house wrap--; does not provide any disclosure or teachings for a person to have made --a pattern of a plurality of wavy, intersecting and raised polymer strands adhered along substantially an entire length of each of the plurality of wavy, intersecting and raised polymer strands to the top surface of the membrane-- {instant claim 8} or --a water drainage channel is provided by a gap along a length of the polymer strand of at least one of the plurality of wavy, intersecting and raised polymer strands, while the pattern of the plurality of wavy, intersecting and raised polymer strands extends from a location where the pattern begins adjacent to the beginning of the membrane to a location where the pattern ends adjacent to the end of the membrane-- {instant claim 10}.  (In the instant case, the allowable subject matter pertains to "the pattern being adhered along substantially an entire length of each of the plurality of wavy, intersecting and raise polymer strands to the top surface of the membrane" {instant claim 8} and "a water drainage channel provided by a gap along a length of the polymer strand between the beginning and end of the membrane" {instant claim 10}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Weston with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Weston in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/David Sample/Primary Examiner, Art Unit 1784